DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 11/30/2020 with respect to claim 13 have been fully considered but they are not persuasive. 
	Regarding claim 13, applicant argued that Tanaka fails to disclose a step of generating a corona discharge between a grounded needle shaped conductor and the charged insulating film. Examiner respectfully disagrees with the arguments.
	Tanaka does teach a disclose a step of generating a corona discharge between a grounded needle shaped conductor (such as 5f, see par. 0019, 0083) and the charged insulating film (S) (see par. 0278).
	Therefore, applicant’s arguments do not overcome the Tanaka reference. Thus, the previous rejections sustain.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka
et al (USPN 2009/0324842) in view of Matsushita et al (USPN 5842087).
Regarding claim 13, Tanaka discloses a static charge elimination method
comprising:
charging an insulating film (such as film S) by bringing a charger (charging circuits CU1, see figure 8) into contact (electrically contact) with a surface of the insulating film such that the absolute value of the surface potential of the insulating film is 3 KV or more (see table 1, par. 0349); and
generating a corona discharge between a grounded needle shaped conductor (5f, see figure 8) and the charged insulating film (see par. 0019, 0083, 0278).
Tanaka does not explicitly disclose an insulating member as claimed.

Matshushita discloses a charge elimination device comprises an insulating member (11) having a different level in the triboelectric series from the insulating film (10) into contact with the surface of the insulating film (see col. 8, lines 60-66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the charging of Tanaka to incorporate an insulating member as disclosed by Mashushita in order to provide excellent and uniformly charging on a charge receiving member.
Allowable Subject Matter
3.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    Claims 2-11 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:

A static charge eliminator comprising: each of the one or more charging units includes a roller covered by an insulating member having a different level in the triboelectric series from the insulating film as recited in claim 1.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836